DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on certified documents filed in Australia on 09/07/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (US Patent Application Publication 2014/0152507 A1) in view of Kantor (US Patent Publication 10,115,075 B1).
Regarding Claim 1, McAllister teaches:
An inventory tracking system comprising (See McAllister ¶ [0059] - describes systems and methods for tracking inventory): 
a mobile structure with a reading zone configured to receive one or more electronically labelled items  (See McAllister ¶ [0185-0186] - describes a wheeled mobile device that optimizes the shape of radio frequency (RF) ); and 
a near field electronic reader comprising at least one omnidirectional reader antenna associated with the reading zone (as the specification of the instant application describes a near field electronic reader as a type of RF reader that reads tags within a threshold distance and that said tags are typically passive (or low energy) See McAllister ¶ [0135] - describes the system reading passive RF tags and [0195-0196] - describes the system using an antenna in combination with a reflector to form an offset-feed parabolic antenna to redirect the interrogation signals to avoid materials like shelving or clothing that absorb radio waves and interfere with radio signals transmitted between RF readers and RF tags), 
wherein the electronic reader is configured to read electronic labels  with random orientations (See McAllister ¶ [0139] - describes the system reading tags from many different angles (orientations)).
McAllister does not explicitly teach:
on a horizontal reading surface or of the one or more electronically labelled items placed on the horizontal reading surface.  This is taught by Kantor (See Col. 3 lines 30-39 - describes an inventory management system comprising a cart with an RFID interrogation unit on the top surface to read RFID tags attached to items in a bin, Claim 5 - the RFID unit forms a horizontal surface and Fig. 1 - shows 3 items (162a, 162b, 162c) with RFID tags (164a, 164b, 164c) in a bin on top off said RFID unit).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate reading of multiple RFID tags in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.

McAllister teaches:
The inventory tracking system of claim 1 wherein the mobile structure is a wheeled trolley. (See McAllister ¶ [0185-0186] - describes a wheeled mobile device that optimizes the shape of radio frequency (RF) beams to more accurately read radio frequency identification (RFID) tagged inventory items, wherein said RF beams comprise a reading zone). 
Regarding Claim 3, McAllister teaches:
An inventory tracking system comprising: 
a displaceable structure with a reading zone configured to receive one or more electronically labelled items  (See McAllister ¶ [0185-0186] - describes a wheeled mobile device that optimizes the shape of radio frequency (RF) beams to more accurately read radio frequency identification (RFID) tagged inventory items, wherein said RF beams comprise a reading zone), 
wherein the displaceable structure is displaceable with respect to an inventory area (See McAllister ¶ [0253] - describes the system operating in a retail environment comprising inventory locations such as racks and shelves); and 
a near field electronic reader comprising at least one omnidirectional reader antenna associated with the reading zone (as the specification of the instant application describes a near field electronic reader as a type of RF reader that reads tags within a threshold distance and that said tags are typically passive (or low energy) See McAllister ¶ [0135] - describes the system reading passive RF tags and [0195-0196] - describes the system using an antenna in combination with a reflector to form an offset-feed parabolic antenna to redirect the interrogation signals to avoid materials like shelving or clothing that absorb radio waves and interfere with radio signals transmitted between RF readers and RF tags), 
wherein the electronic reader is configured to read electronic labels  with random orientations (See McAllister ¶ [0139] - describes the system reading tags from many different angles (orientations)).
McAllister does not explicitly teach:
on a horizontal reading surface or of the one or more electronically labelled items placed on the horizontal reading surface.  This is taught by Kantor (See Col. 3 lines 30-39 - describes an inventory management system comprising a cart with an RFID interrogation unit on the top surface to read RFID tags attached to items in a bin, Claim 5 - the RFID unit forms a horizontal surface and Fig. 1 - shows 3 items (162a, 162b, 162c) with RFID tags (164a, 164b, 164c) in a bin on top off said RFID unit).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate reading of multiple RFID tags in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 4, McAllister teaches:
The inventory tracking system of claim 1 wherein the electronic reader is a high frequency electronic reader and therefore reads near field tags  (See claim 1 above for near field reading and McAllister ¶ [0063] - describes the system using RF transponders that operate in the high frequency (HF) band of 13.56 MHz).
McAllister does not explicitly teach:
that are within 0.5m of the electronic reader.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags within a few tenths of a meter from said RFID interrogation unit, with a particular mention of 0.2 meters, which is within 0.5 meters).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a 
Regarding Claim 5, McAllister teaches:
The inventory tracking system of claim 1 
McAllister does not explicitly teach:
wherein the reading zone associated with the reader antenna is a three-dimensional reading zone that operates up to a distance of 0.5m.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags at a range of distances above the interrogation unit and Fig. 3B-1 - shows said distances not exceeding 50cm or 0.5m).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 6, McAllister teaches:
The inventory tracking system of claim 5 wherein the three-dimensional reading zone is configurable (See McAllister ¶ [0195-0196] - describes the system varying the reading zone to overcome obstacles).
Regarding Claim 7, McAllister teaches:
The inventory tracking system of claim 6 further comprising a user interface and wherein at least one of: 
the reading zone is configurable via the user interface, and 
the electronic reader is controllable via the user interface (See McAllister ¶ [0200-0205] - describes an electronic reader incorporated into a mobile scanning device that tracks inventory via reading RF transponders at inventory locations, wherein said mobile ).
Regarding Claim 8, McAllister teaches:
The inventory tracking system of claim 1 wherein the electronic reader is a Phase Jitter Modulation (PJM) RFID reader (See McAllister ¶ [0063] - describes the system comprising RFID transponders that use at least phase jitter modulation).
Regarding Claim 9, McAllister teaches:
An inventory tracking trolley comprising: 
a reading zone configured to receive one or more electronically labelled items (See McAllister ¶ [0140] - describes the system reading RFID tagged items on horizontal surfaces, such as shelves and [0214-0221] - describes a mobile inventory tracking device with on-board RFID readers that read RFID tags in multiple directions relative to said device, including horizontal); and 
a near field electronic reader comprising at least one omnidirectional reader antenna associated with the reading zone (as the specification of the instant application describes a near field electronic reader as a type of RF reader that reads tags within a threshold distance and that said tags are typically passive (or low energy) See McAllister ¶ [0135] - describes the system reading passive RF tags and [0195-0196] - describes the system using an antenna in combination with a reflector to form an offset-feed parabolic antenna to redirect the interrogation signals to avoid materials like shelving or clothing that absorb radio waves and interfere with radio signals transmitted between RF readers and RF tags), 
wherein the electronic reader is configured to read electronic labels  with random orientations (See McAllister ¶ [0139] - describes the system reading tags from many different angles (orientations)).
McAllister does not explicitly teach:
on a horizontal reading surface or of the one or more electronically labelled items placed on the horizontal reading surface This is taught by Kantor (See Col. 3 lines 30-39 - describes an inventory management system comprising a cart with an RFID interrogation unit on the top surface to read RFID tags attached to items in a bin, Claim 5 - the RFID unit forms a horizontal surface and Fig. 1 - shows 3 items (162a, 162b, 162c) with RFID tags (164a, 164b, 164c) in a bin on top off said RFID unit).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate reading of multiple RFID tags in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 10, McAllister teaches:
The inventory tracking trolley of claim 9, 
McAllister does not explicitly teach:
wherein the reading zone associated with the reader antenna is a three-dimensional reading zone that operates up to a distance of 0.5m.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags at a range of distances above the interrogation unit and Fig. 3B-1 - shows said distances not exceeding 50cm or 0.5m).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system 
Regarding Claim 11, McAllister teaches:
The inventory tracking trolley of claim 9, wherein the near field electronic reader is a high frequency electronic reader and therefore reads near field tags  (See McAllister ¶ [0063] - describes the system using RF transponders that operate in the high frequency (HF) band of 13.56 MHz).
McAllister does not explicitly teach:
that are within 0.5m of the electronic reader.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags within a few tenths of a meter from said RFID interrogation unit, with a particular mention of 0.2 meters, which is within 0.5 meters).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 12, McAllister teaches:
The inventory tracking system of claim 3, wherein the electronic reader is a high frequency electronic reader and therefore reads near field tags  (See McAllister ¶ [0063] - describes the system using RF transponders that operate in the high frequency (HF) band of 13.56 MHz).
McAllister does not explicitly teach:
that are within 0.5m of the electronic reader.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags within a few tenths of a meter from said RFID interrogation unit, with a particular mention of 0.2 meters, which is within 0.5 meters).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a 
Regarding Claim 13, McAllister teaches:
The inventory tracking system of claim 3, 
McAllister does not explicitly teach:
wherein the reading zone associated with the reader antenna is a three-dimensional reading zone that operates up to a distance of 0.5m.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags at a range of distances above the interrogation unit and Fig. 3B-1 - shows said distances not exceeding 50cm or 0.5m).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 14, McAllister teaches:
The inventory tracking system of claim 13, wherein the three-dimensional reading zone is configurable (See McAllister ¶ [0195-0196] - describes the system varying the reading zone to overcome obstacles).
Regarding Claim 15, McAllister teaches:
The inventory tracking system of claim 14, further comprising a user interface and wherein at least one of: 
the reading zone is configurable via the user interface, and 
the electronic reader is controllable via the user interface (See McAllister ¶ [0200-0205] - describes an electronic reader incorporated into a mobile scanning device that tracks inventory via reading RF transponders at inventory locations, wherein said mobile ).
Regarding Claim 16, McAllister teaches:
The inventory tracking system of claim 3, wherein the electronic reader is a Phase Jitter Modulation (PJM) RFID reader (See McAllister ¶ [0063] - describes the system comprising RFID transponders that use at least phase jitter modulation).

Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and the applicant’s remarks showing the claimed invention in claims 1-16, the rejection under 35 U.S.C. § 102 is overruled.  The amended claim limitations are no longer anticipated by McAllister.  
However, as described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Kantor in the invention of McAllister, as a whole.  
Applicant asserts that McAllister does not teach: "a near field electronic reader" or "a reading zone configured to receive one or more electronically labelled items on a horizontal reading surface".  However, this assertion is moot because these limitations Kantor.  The system of Kantor comprises a mobile RFID reading unit that reads RFID tagged items that are placed on a horizontal surface of said unit and are within the same distance range from said unit as limited by the claims of the instant application.  The citation of McAllister and Kantor needs to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687